DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions.   This action is in response to the applicant’s amendment filed on February 22, 2021.  Claims 1-46 are pending and examined below.  Claim 1 has been amended.
Response to Arguments
Applicant's arguments filed on February 22, 2021 have been fully considered but they are not persuasive.
The applicant argues that Illion fails to teach the amended limitation “a smart phone carried by a user” because Illion’s mobile devices are mounted in the vehicle not carried by a user.  The examiner respectfully disagrees. Illion teaches the mobile devices are carried by a user such as PDAs, Internet smart phones, etc. (see ¶ 49).  Both PDAs and Internet smart phones are considered devices that are carried by users.  Therefore, Illion teaches the amended limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10, 21-23 and 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al., US 2004/0153362 A1 in view of Illion, US 2006/0286989 A1.
As to claim 1, Bauer teaches a method of monitoring a vehicle including the steps of (¶ 40, 51):
associating a mobile device with a vehicle (¶ 51, 55, 206 and Fig. 4);
determining a location of the mobile device (¶ 55, 194 and Fig. 4); and
determining a cost of insurance for the vehicle based upon said step b) (¶ 124-151, 178-179).
Bauer does not specifically teach the mobile device is a smart phone carried by a user and including a GPS receiver.  However, Illion teaches a mobile device such as a smart phone carried by a user or a housed device that is housed within the vehicle, and the mobile device including a GPS receiver (¶ 36, 49, 58).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the mobile device in Bauer’s teaching to include the feature as taught by Illion so that the location can be better conveniently determined.
As to claim 2, Bauer teaches wherein said step b) is performed by cell tower triangulation of the cell phone (¶ 194).
As to claim 3, Bauer teaches wherein the mobile device collects vehicle operating data from the vehicle (¶ 40-44).

As to claim 5, Bauer teaches wherein said step c) is performed at least in part based upon the vehicle operating data (¶ 15, 40-44).
As to claim 6, Bauer teaches wherein said step c) is performed at least in part based upon the analysis of the vehicle operating data (¶ 15, 40-44).
As to claim 7, Bauer teaches wherein the mobile device performs the step of analyzing the vehicle operating data (¶ 51, 55 and 194).
As to claim 8, Bauer teaches wherein the mobile device transmits the analysis of the vehicle operating data to a remote server and wherein the remote server performs said step c) based upon the analysis of the vehicle operating data (¶ 51, 55, 194 and Fig. 4).
As to claim 9, Bauer teaches wherein the vehicle operating data includes speed of the vehicle (¶ 44).
As to claim 10, Bauer teaches wherein the vehicle operating data includes distance traveled by the vehicle (¶ 41).
As to claim 21, Bauer in view of Illion further teaches wherein said step b) is performed by the GPS receiver (Bauer: ¶ 55, 194 and Fig. 4; Illion: ¶ 36; see claim 1 above for reason to combine the teaching).
As to claim 22, Bauer teaches wherein the mobile device collects speed information and wherein said step c) further includes the step of determining the cost of insurance for the vehicle based upon said speed information (¶ 15, 40-44, 199-202, 236 and page 17 claim 10).

As to claim 30, Bauer in view of Illion further teaches including the step of accumulating acceleration information in the smart phone and wirelessly transmitting the acceleration information to a server with the smart phone, wherein the step of determining a coat of insurance is performed at the server (¶ 40-48, 51, 55-56, 100-102, 111, 158, 199-202, 236, 242; Illion: ¶ 49, 58; see claim 1 above for reason to combine the teaching).
As to claim 31, Bauer teaches further including the step of wirelessly transmitting the location to the server between said step b) and said step c) (¶ 51, 55, 194 and Fig. 4).
As to claim 32, Bauer does not teach wherein the mobile device including a cpu and a display.  However, this matter is taught by Illion as the mobile device various types of personal computing devices such as a smart phones or personal laptop computers (¶ 49).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow Bauer’s mobile device to include the features as taught by Illion for better interactive user interface.
Allowable Subject Matter
Claims 11-20, 24-29 and 33-46 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	February 25, 2021